Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 04, 2015

The Court of Appeals hereby passes the following order:

A15A1884. BOONE v. THE STATE.

      This pro se appeal from the dismissal of Rebecca Boone’s notice of appeal
concerning her guilty plea was docketed on June 3, 2015, such that Boone’s initial
brief was due on June 23, 2015. See Court of Appeals Rule 23 (a) (an appellant’s
brief “shall be filed within 20 days after the appeal is docketed. Failure to file within
that time, unless extended upon motion for good cause shown, may result in the
dismissal of the appeal”). Boone did not move for an extension of time or file a brief
on or before June 23, however. See id. (an appellant’s motion for extension of time
“must be filed prior to the date the documents are due or the Court may dismiss the
appeal”). Instead, on July 7, 2015, and without leave from this Court, Boone filed a
50-page brief which does not make any citation to the appellate record and to which
are attached an additional 8 pages of documents. See Rules 24 (g), 25 (c) (2) (i).


      Because Boone filed an untimely and non-conforming initial brief without
leave from this Court, this appeal is DISMISSED. Rule 23 (a).

                                         Court of Appeals of the State of Georgia
                                                                              08/04/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.